Exhibit 10.4.6





KEY ENERGY SERVICES, INC.
2012 EQUITY AND CASH INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT




This Award Agreement, dated as of the ___ day of __________ (the “Date of
Grant”) is entered into by and between ________________ (the “Company”) on
behalf of Key Energy Services, Inc., (the “Company”), and «First_Name»
«Last_Name» (the “Participant).
RECITALS
Pursuant to Section 3.2 of the Key Energy Services, Inc. 2012 Equity and Cash
Incentive Plan (the “Plan”), the Administrator has determined to grant to the
Participant the number of Restricted Stock Units set forth below (“RSUs”) on the
terms and conditions set forth in this Award Agreement and the Plan. The RSUs
being granted are contingent upon the Participant’s execution of this Award
Agreement and compliance with the terms hereof.
Any capitalized terms not defined in this Award Agreement shall have their
respective meanings set forth in the Plan. In the event of any conflict between
the terms of the Plan and the terms of this Award Agreement, the terms of the
Plan shall control.
NOW, THEREFORE, the parties hereto agree as follows:
1.Grant of RSUs. The Participant is hereby granted «Number» RSUs. As determined
by the Company in its discretion and subject to the terms and conditions of this
Award Agreement, each RSU represents either (i) an unfunded, unsecured promise
by the Company to pay the Participant a cash amount equal to the Fair Market
Value of a share of Common Stock or (ii) the right to receive one share of
Common Stock.
2.    Vesting and Forfeiture. Subject to the terms and conditions of this Award
Agreement and the Plan, RSUs shall vest in accordance with Schedule A hereto,
provided that the Participant is in Continuous Service with the Company on each
vesting date. Except as otherwise provided in the Plan, if the Participant’s
Continuous Service terminates prior to any vesting date, all unvested RSUs shall
immediately be forfeited and the Company shall make no payment to the
Participant with respect to the forfeited RSUs.
3.    Settlement of RSUs. Within twenty business days following the vesting date
of any outstanding RSUs, the Company shall deliver to the Participant, or his or
her beneficiary, without charge, either (i) a payment in cash equal to the Fair
Market Value of a share of Common Stock on such date for each RSU that vested,
or (ii) the number of shares of Common Stock subject to the RSUs that vested on
such date, in each case reduced by the amount of any applicable withholding
taxes; provided that if the delivery of shares of Common Stock pursuant to
clause (ii) would result in taxation prior to vesting in the taxing jurisdiction
applicable to the Participant, then only clause (i) shall apply to the
settlement of such Participant’s RSUs.

-1-

--------------------------------------------------------------------------------



4.    Rights as a Stockholder. The Participant acknowledges that the Participant
shall not have any right in, or with respect to, any shares of Common Stock
(including, but not limited to, any voting rights or rights with respect to cash
dividends paid on shares of Common Stock) corresponding to RSUs unless and until
the RSUs are settled by the issuance of shares of Common Stock to the
Participant pursuant to the terms of this Award Agreement.
5.    Taxes. To the extent that the receipt or the vesting of the RSUs result in
income to the Participant for federal, state, provincial, local or other income
tax purposes, the Participant shall pay to the Company or make arrangements
satisfactory to the Administrator regarding payment of any federal, state,
provincial, local or other taxes of any kind required by law to be withheld with
respect to such income. The Administrator may permit payment of such taxes to be
made through the tender of cash or Common Stock, the withholding of cash
otherwise payable or Common Stock out of shares otherwise distributable
(provided, however, that the value of any Common Stock withheld shall not exceed
the minimum amount of tax required to be withheld by applicable law) or any
other arrangement satisfactory to the Administrator. The Company shall, to the
extent permitted by law, have the right to withhold cash or delivery of a stock
certificate under this Award if the Participant does not pay such taxes to the
Company. If the Participant does not pay the entire amount of such taxes to the
Company within thirty (30) days after the date on which the income subject to
such taxes is recognized, the Company shall withhold an amount of cash or Common
Stock equal to the amount of such taxes remaining to be paid by the Participant
and shall deliver any remaining cash or a certificate for the remaining shares
to the Participant. Regardless of any action the Company or an affiliate takes
with respect to any or all income tax, social insurance, payroll tax, or other
tax-related withholding (“Tax-Related Items”), the Participant acknowledges that
the ultimate liability for all Tax-Related Items legally due by the Participant
is and remains the Participant’s responsibility and that the Company and its
affiliates make no representations or undertakings regarding the treatment of
any Tax-Related Items in connection with any aspect of the RSUs, including the
grant or vesting of the RSUs.
6.    Miscellaneous
(a)    Restrictions on Transfer. RSUs may not be transferred or otherwise
disposed of by the Participant, including by way of sale, assignment, transfer,
pledge, hypothecation or otherwise, except as permitted by the Administrator, or
by will or the laws of descent and distribution. No purported sale, assignment,
mortgage, hypothecation, transfer, pledge, encumbrance, gift, transfer in trust
(voting or other) or other disposition of, or creation of a security interest in
or lien on, the RSUs by any holder thereof in violation of the provisions of
this Award Agreement shall be valid.
(b)    Compliance with Law and Regulations. This Award shall be subject to all
applicable federal, state, foreign and local laws, rules and regulations and to
such approvals by any government or regulatory agency as may be required.
(c)    Incorporation of Plan. The provisions of the Plan are hereby incorporated
herein by reference. Except as otherwise expressly set forth herein, this Award
Agreement shall be construed in accordance with the provisions of the Plan and
any capitalized terms not otherwise defined in this Award Agreement shall have
the definitions set forth in the Plan. To the

-2-

--------------------------------------------------------------------------------



extent that this Award Agreement is silent with respect to, or in any way
inconsistent with, the terms of the Plan, the provisions of the Plan shall
govern and this Award Agreement shall be deemed to be modified accordingly.
(d)    Notices. Any notices required or permitted hereunder shall be addressed
to the Company at its principal offices, or to the Participant at the address
then on record with the Company. Either party may, by notice given to the other,
change his or its address for future notices.
(e)    Amendment. This Award Agreement may be amended or modified by the
Administrator at any time; provided, that, notice is provided to the Participant
in accordance with Section 6(d) hereof; and provided, further, that, except as
provided in the Plan, no amendment or modification which would constitute an
impairment of the rights of the Participant as provided by this Award Agreement
shall be effective unless (a) the Company requests the consent of the
Participant and (b) the Participant consents in writing.
(f)    Successor. This Award Agreement shall bind and inure to the benefit of
the Company, its successors and assigns, and the Participant and his or her
personal representatives and beneficiaries.
(g)    Adjustment Upon Changes in Capitalization. RSUs may be adjusted as
provided in the Plan including, without limitation, Section 11 of the Plan. The
Participant, by his execution and entry into this Award Agreement, irrevocably
and unconditionally consents and agrees to any such adjustments as may be made
at any time hereafter.
(h)    Authority of the Administrator. The Administrator shall have final
authority to interpret and construe the Plan and this Award Agreement and to
make any and all determinations thereunder, and its decisions shall be binding
and conclusive upon the Participant and his or her legal representative in
respect of any questions arising under the Plan or this Award Agreement.
(i)    Governing Law. The validity, performance and construction of the Plan and
this Award Agreement shall be governed by the laws of the State of Maryland,
without regard to conflicts of laws principles. The Company and the Participant
consent to the exclusive jurisdiction of the courts of Harris County, Texas. Any
claim arising out of or related to this Award Agreement must be brought no later
than six months after it has accrued.
(j)    Personal Delivery. The Company and the Participant must deliver any
documents related to the RSUs or future RSUs that may be granted under the Plan
in person at the address set in Section 6(d) of this Award Agreement.
(k)    Severability. The provisions of this Award Agreement are severable and if
any one or more provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.

-3-

--------------------------------------------------------------------------------



(l)    No Right to Continuous Service. Nothing in this Award Agreement shall be
deemed by implication or otherwise to impose any limitation on any right of the
Company or any of its Affiliates to terminate the Participant’s Continuous
Service at any time.


–SIGNATURE PAGE FOLLOWS –

-4-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties have executed this Award Agreement on the day
and year first above written.
KEY ENERGY SERVICES, INC.
By:    ____________________________

Name:     ____________________________


Title:    ____________________________


The undersigned hereby acknowledges receipt of the Plan, and accepts and agrees
to all the terms and provisions of this Award Agreement and the Plan.

«First_Name» «Last_Name»
Employee ID Number «Employee_Number»
«Street_1»
«Street_2»
«City», «State» «Zip»







-5-

--------------------------------------------------------------------------------



Schedule A


RESTRICTED STOCK UNITS
VESTING DATE
 
 
 
 
 
 








-6-